Citation Nr: 0104961	
Decision Date: 02/16/01    Archive Date: 02/20/01

DOCKET NO.  98-16 209A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim for service connection for left ear hearing 
loss.  

2.  Entitlement to service connection for a right knee 
disorder.  

3. Entitlement to service connection for Crohn's disease.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The appellant served on active duty from February 1991 to 
July 1991.  

This matter comes to the Board of Veterans' Appeals (Board) 
from September 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Washington, 
D.C.  In that determination, the RO denied the appellant's 
application to reopen the previously denied claims of service 
connection for left ear hearing loss, a right knee disorder, 
and Crohn's disease.  The RO also denied the claim of service 
connection for inflammatory bowel syndrome.  The appellant 
disagreed and this appeal ensued.  

In October 2000, the appellant testified before the 
undersigned Acting Member of the Board.  A transcript of the 
testimony is associated with the claims file.  At that 
hearing, the appellant and her representative indicated that 
the claim of service connection for inflammatory bowel 
syndrome was part and parcel of the claim for service 
connection for Crohn's disease.  

For the reasons expressed in the Reasons and Bases section of 
this decision, the Board herein declines to reopen the 
previously denied claim of service connection for left ear 
hearing loss, reopens and remands the claim of service 
connection for a right knee disorder, and reopens and grants 
the claim of service connection for Crohn's disease.  The 
reopened right-knee-disorder claim is addressed in the Remand 
section of this decision.  





FINDINGS OF FACT

1.  In an April 1994 rating decision, the RO denied the claim 
of service connection for left ear hearing loss; the RO 
notified the appellant of that determination by letter dated 
April 15, 1994; she did not perfect an appeal.  

2.  Additional evidence received since the April 1994 rating 
decision does not bear directly and substantially upon the 
specific matter under consideration, is cumulative nor 
redundant, and need not be considered to fairly decide the 
merits of the left-ear-hearing-loss claim.  

3.  In a February 1994 rating decision, the RO denied the 
claim of service connection for a right knee disorder; the RO 
notified the appellant of that determination by letter dated 
March 2, 1994; she did not perfect an appeal.    

4.  Additional evidence received since February 1994 bears 
directly and substantially upon the specific matter under 
consideration, is neither cumulative nor redundant, and must 
be considered to fairly decide the merits of the right-knee-
disorder claim.  

5.  In a February 1994 rating decision, the RO denied the 
claim of service connection for Crohn's disease; the RO 
notified the appellant of that determination by letter dated 
March 2, 1994; she did not perfect an appeal.  

6.  Additional evidence received since February 1994 bears 
directly and substantially upon the specific matter under 
consideration, is neither cumulative nor redundant, and must 
be considered to fairly decide the merits of the Crohn's-
disease claim.  

7.  Crohn's disease pre-existed the appellant's active 
service and underwent an increase in severity during active 
service.  



CONCLUSIONS OF LAW

1.  Evidence received since the April 1994 RO rating decision 
denying service connection for left ear hearing loss is not 
new and material; the claim of service connection for left 
ear hearing loss is not reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 1991); 38 C.F.R. § 3.156(a) (2000).  

2.  Evidence received since the February 1994 RO rating 
decision denying service connection for a right knee disorder 
is new and material; the claim of service connection for a 
right knee disorder is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 1991); 38 C.F.R. § 3.156(a) (2000).  

3.  Evidence received since the February 1994 RO rating 
decision denying service connection for Crohn's disease is 
new and material; the claim of service connection for Crohn's 
disease is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 
38 C.F.R. § 3.156(a) (2000).  

4.  Crohn's disease was aggravated during active service.  
38 U.S.C.A. §§ 1110, 5107(a) (West 1991); 38 C.F.R. §§ 3.303, 
3.306 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Finality of Prior Rating Decisions 
Regarding Left Ear Hearing Loss and Right Knee Disorder

A.  Background and Pertinent Law and Regulations

The RO denied the claims of service connection for a right 
knee disorder and Crohn's disease in February 1994, and 
notified the appellant of those decisions in a March 2, 1994 
letter.  The RO denied the claim of service connection for 
left ear hearing loss in an April 1994 rating decision, and 
notified the appellant of that decision in an April 15, 1994 
letter.  Because she did not file timely notices of 
disagreement within one year of the mailing of these 
notification letters, the February 1994 and April 1994 rating 
decisions became final.  38 C.F.R. §§ 3.104(a), 20.302(a).  
See also 38 C.F.R. § 20.200 (appeal consists of a timely 
notice of disagreement and, after issuance of a statement of 
the case, a timely substantive appeal).  

A final RO decision may not normally be addressed again, 
unless the appellant submits new and material evidence.  
38 U.S.C.A. § 7105.

New and material evidence means evidence not 
previously submitted to agency decisionmakers which 
bears directly and substantially upon the specific 
matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to 
fairly decide the merits of the claim.  

38 C.F.R. § 3.156(a) (emphasis in the original); see 
38 U.S.C.A. § 5108.  It is a jurisdictional test - if such 
evidence is not submitted, then the claim cannot be reopened.  
Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  

This analysis formerly required three steps.  VA had to 
(1) determine whether the appellant presented new and 
material evidence, thereby reopening a finally denied claim; 
(2) if reopened, determine whether the reopened claim was 
well grounded; and (3) only then evaluate the merits of the 
claim after complying with all duty-to-assist obligations.  
Elkins v. West, 12 Vet. App. 209, 214 (1999).  On November 9, 
2000, while this appeal was pending, the President signed 
into law the Veterans Claims Assistance Act of 2000, 
eliminating the requirement of a well-grounded claim and 
fundamentally altering VA's duty to assist.  The Act did not, 
though, alter the jurisdictional requirement for submitting 
new and material evidence.  Veterans Claims Assistance Act of 
2000, Pub. L. 106-475, § 3(f), 114 Stat. 2096, ___ (2000).  
Therefore, the former three-step analysis now requires just 
two: a determination of whether the claim should be reopened 
and, if so, an adjudication on the merits after compliance 
with the duty to assist.  

As for whether the appellant has submitted new and material 
evidence, new evidence can be material if it provides a more 
complete picture of the circumstances surrounding the origin 
of an injury or disability, even if it is unlikely to 
convince VA to alter a previous decision.  Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998); Elkins, 12 Vet. App. at 
214.  See Fossie v. West, 12 Vet. App. 1, 4 (1998) (reopening 
required where new evidence bears directly or substantially 
on matter).  New and material evidence must be presented or 
secured since the time the claim was finally disallowed on 
any basis and need be probative only as to each element that 
was a specified basis for the last disallowance.  Evans 
(Samuel) v. Brown, 9 Vet. App. 273, 285 (1996).  The newly 
presented evidence need not be probative of all the elements 
required to award the claim, but only as to each element that 
was a specified basis for the last disallowance.  Id. at 284.  
The prior evidence of record is vitally important in 
determining whether evidence is new for purposes of deciding 
whether to reopen a claim.  Id.  

B.  Left Ear Hearing Loss

At the time of the April 1994 rating decision, where the RO 
denied the claim of service connection for a left ear hearing 
loss, the record included a March 1989 service audiometry 
evaluation, revealing pure tone thresholds, in decibels, 
were:




HERTZ



500
1000
2000
3000
4000
LEFT
35
25
15
10
5

A March 1991 service audiometry evaluation showed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
45
20
15
15
15

A June 1991 service audiometry evaluation revealed pure tone 
thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
LEFT
35
25
15
10
10

A July 1991 service audiometry evaluation showed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
35
30
15
15
15

Service clinical records in July 1991 noted that the 
appellant developed an ear infection in June 1991 that caused 
her hearing loss in the left ear.  

When the RO denied the claim in the April 1994 rating 
decision, it determined that the evidence of record did not 
indicate the appellant had a current left ear hearing loss as 
defined at 38 C.F.R. § 3.385 (1994) ("Hearing status shall 
not be considered service-connected when the thresholds for 
the frequencies of 500, 1000, 2000, 3000, 4000 Hertz are all 
less than 40 decibels; the thresholds for at least three of 
these frequencies are 25 decibels or less; and speech 
recognition scores using the Maryland CNC Test are 94 percent 
or better.").  

The evidence received after that decision consists of a May 
1997 VA audiology evaluation and the appellant's testimony at 
the October 2000 hearing.  On VA audiometry examination May 
1997, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
35
35
25
15
20

The Maryland CNC test results showed that the appellant had 
100 percent speech recognition ability in the left ear.  The 
diagnosis was left ear hearing within normal limits.  During 
the October 2000 hearing, the appellant testified that she 
was exposed to helicopter and firing range noise in service 
and that she was treated for hearing loss in service.  

To reopen the previously denied claim, the additional 
evidence received after April 1994 must show a current left 
ear hearing loss.  Since that rating decision, VA revised 
38 C.F.R. § 3.385, but not so significantly as to alter the 
criteria for determining whether the appellant has a current 
hearing loss for VA compensation purposes.  The revised 
section 3.385 mandates that, for purposes of applying the 
laws administered by VA, impaired hearing will be considered 
to be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2000); 59 Fed. Reg. 60,560 (Nov. 25, 
1994).  Under either the version of section 3.385 effective 
at the time of the April 1994 rating decision, or the current 
version, impaired hearing is only a disability if any 
threshold is 40 decibels or greater (or less than 40 
decibels), if three such thresholds are 26 decibels or 
greater (or 25 decibels or less), or if the speech audiometry 
score is less than 94 percent (or 94 percent or better).  
Compare 38 C.F.R. § 3.385 (2000) with 38 C.F.R. § 3.385 
(1994).  

None of the puretone thresholds recorded in the May 1997 VA 
examination were 40 decibels or higher, and only two (rather 
than three) such threshold measurements were 26 decibels or 
greater.  Moreover, the Maryland CNC speech recognition score 
was 100 percent, rather than less than 94 percent as required 
by either version of section 3.385.  Thus, the May 1997 
VA examination results, while new, do not offer probative, 
and therefore material, evidence showing a current hearing 
loss disability for VA compensation purposes.  Compare 
Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (puretone 
thresholds above 20 decibels illustrate some degree of 
hearing loss, which may or may not be compensable based on 
application of section 3.385).  

As for the appellant's testimony at the October 2000 hearing, 
she stated she was exposed to helicopter and firing range 
noise in service, treated for hearing loss in service, and 
experienced a current hearing loss.  Her testimony of 
excessive noise exposure is new, in the sense that she did 
not specifically allege acoustic trauma prior to April 1994.  
But even if that testimony is new, it does not address the 
reason for the prior determination - the absence of evidence 
showing a current hearing loss for VA compensation purposes.  
Her testimony concerning treatment during service simply 
duplicates the findings shown in the service medical records, 
available at the time of the April 1994 rating decision, 
which indicated she was treated and evaluated for left ear 
hearing loss during service.  As to her testimony that she 
has a current hearing loss, as a nurse she certainly 
possesses medical expertise elevating her assertions beyond 
the nature of lay testimony.  See Black v. Brown, 10 Vet. 
App. 279, 284 (1997) and Goss v. Brown, 9 Vet. App. 109, 114-
15 (1996) (nurse's statement may contain probative value, if 
based on specialized knowledge or treatment); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992) (medical opinion 
testimony requires qualification as an expert by knowledge, 
skill, experience, training, or education).  However, in this 
case, her testimony cannot address the deficiency identified 
in the April 1994 rating decision.  Section 3.385 requires 
audiometric results based on a controlled test.  The 
appellant's testimony is inherently not such a test, and thus 
cannot serve as probative evidence of reduced hearing acuity 
measured by audiometry evaluation.  Thus, that portion of her 
testimony that is not duplicative or cumulative of the 
evidence of record prior to April 1994 is not material to the 
reasons forming the basis of that earlier determination.  

The May 1997 VA audiometry results and the appellant's 
testimony in October 2000 do not offer a more complete 
picture of the circumstances surrounding the claimed left ear 
hearing loss.  In light of this analysis, it is the 
determination of the Board that the appellant has not 
submitted new and material evidence to reopen the previously 
denied April 1994 rating decision.  

The standard used in this analysis, enunciated in the Hodge 
and Elkins decisions cited above, is different from the 
reopening analysis used by the RO in the September 1997 
rating decision.  The RO employed a definition of materiality 
set forth in Colvin v. Derwinski, 1 Vet. App. 171, 177 
(1991), where the claim could be reopened only if it was 
likely that the outcome of the prior final decision would 
change.  Although Hodge invalidated the Colvin test, it did 
not alter the need in this case to submit new and material 
evidence of a current left ear hearing loss as defined at 
38 C.F.R. § 3.385.  Because this additional evidence is not 
new and material, the appellant is not prejudiced by the 
Board's analysis of the claim under the Hodge standard.  

Finally, in certain circumstances VA is obligated to advise 
the appellant of evidence needed to complete her application 
for benefits.  This obligation depends upon the particular 
facts of the case and the extent to which VA has advised the 
claimant of the evidence necessary to be submitted in 
connection with the claim.  Recently enacted legislation 
mandated that VA notify the claimant and her representative 
if an application is incomplete, of information necessary to 
complete the application, and of required information and 
evidence not previously provided that is necessary to 
substantiate the claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ____ 
(2000) (to be codified as amended at 38 U.S.C.A. § 5103 and 
§ 5103A).  See also Graves v. Brown, 8 Vet. App. 522 (1996); 
Robinette v. Brown, 8 Vet. App. 69 (1995) (advisement of 
missing evidence required in claims to reopen).  The Board 
finds that the appellant has not indicated the existence of 
any evidence that has not already been obtained that would 
constitute new and material evidence for left ear hearing 
loss.  Therefore, no additional VA action is necessary.  
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).  

C.  Right Knee Disorder

When the RO denied the claim of service connection for a 
right knee disorder in February 1994, the record including 
the following evidence:  

? A March 1991 service medical record, indicating that 
about two weeks earlier the appellant had right knee 
pain, without history of trauma or locking.  
Clinically, she had stable ligaments, slight 
patellofemoral tenderness, adequate range of motion, 
and no increase in fluid.  The assessment was right 
retropatellar pain, improving.  

? A March 1991 service examination record, later the same 
day as the above noted record, indicating the appellant 
mild tenderness on right knee motion, but no effusion 
or limitation of motion.  

? A February 1992 statement from the appellant, asserting 
she had a right knee disorder that began in March 1991.  

In its February 1994 analysis, the RO reasoned that this 
evidence did not reveal the underlying cause for right knee 
pain.  Significantly, the evidence at that time also did not 
include any post-service medical evidence of a current right 
knee disorder.  The additional evidence received after 
February 1994 included the following:

? A May 1992 service examination report, received in 
February 1994 after issuance of the rating decision, 
indicating that the appellant reported a fall in April 
1991 and resulting knee joint pain for several weeks, 
recurrent with weather changes.  At the time, she 
reported, her knee joint was asymptomatic.  The 
examiner reported normal lower extremities; a right 
knee disorder was not diagnosed.  

? VA employee health records in 1995 and 1996 revealed 
low back and left hip symptomatology after the 
appellant had been lifting as part of her occupation.  

? VA general medical examination in May 1997 revealed a 
normal gait; the examiner did not diagnosis a right 
knee disorder.  It was also noted that VA employed the 
appellant as a nurse.  

? In November 1997 statements, the appellant reported she 
had chronic pain in her legs and right knee.  
Accompanying her statements were the actual March 1991 
right knee in-service x-ray films.  

? In her October 1998 substantive appeal, the appellant 
stated she had a right knee disorder that caused her 
difficulty bearing weight on her right foot and leg and 
putting pressure on her left side.  Twice her right leg 
had weakened, she noted, causing her to fall while 
lifting patients.  

? In an August 2000 statement, the appellant's 
representative contended that the March 1991 x-rays 
showed early signs of arthritis.  

? During the October 2000 hearing, the appellant 
testified she fell and injured her right knee in March 
1991, that a physician during service reviewed her x-
rays and told her she had a spur and mild calcification 
in the right knee, and that she did not receiving any 
current treatment for her knee.  

In February 1994, the record did not include competent 
medical evidence showing a current right knee disability.  
Since then, the record does not show receipt of any medical 
evidence diagnosing a current right knee disorder.  The May 
1992 service examination report, the 1995 and 1996 VA 
employee health records, and the May 1997 VA examination 
report did not diagnose a right knee disorder.  The 
appellant, though, indicated she had a current right knee 
disorder.  This allegation must be given probative weight 
based on her qualifications as a nurse.  See Black, 10 Vet. 
App. at 284 and Goss, 9 Vet. App. at 114-15 (regarding 
probity of nurses' statements); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992) (medical opinion testimony requires 
expertise).  Although the appellant made this same assertion 
of current right knee disorder prior to February 1994, her 
more recent allegations suggest continuing symptomatology 
involving the right knee.  Her testimony paints a more 
complete picture of the circumstances surrounding the claimed 
right knee disorder, thereby warranting the reopening of the 
previously denied claim.  

Because further development of the record is necessary, the 
claim will be addressed in the Remand section of this 
decision.  

C.  Crohn's Disease

When the RO denied the claim of service connection for 
Crohn's disease in February 1994, the record including the 
following evidence:  

? The March 1989 service entrance examination indicated 
that the appellant had a history of bowel resection for 
inflammatory bowel disease in 1969 at a private 
hospital in Los Angeles, without trouble since.  
Clinically, she had a midline abdominal scar.  

? An April 1991 service clinical record indicated that 
the appellant reported a six-day history of nausea and 
diarrhea.  

? A May 1991 service clinical record noted that the 
appellant complained of diarrhea and stomach cramps for 
five hours, and a history of Crohn's disease controlled 
by diet.  The examiner prescribed medication to assist 
control of the disease.  

? A July 16, 1991 DA Form 2173 indicated that the 
appellant had preexisting Crohn's disease temporarily 
aggravated by work-related stress.  

? A May 1992 service examination report indicated that 
the appellant had a history of bowel resection in 1986, 
that she took medications as needed for inflammatory 
bowel disease, and that abdominal, visceral, and rectal 
examination were negative.  

In February 1994, the RO denied the claim of service 
connection for Crohn's disease, reasoning that during service 
the disease was not aggravated beyond its natural 
progression.  The additional evidence received after February 
1994 included the following:

? VA examination in May 1997 revealed the history of 
Crohn's disease diagnosed and a total colectomy 
performed in 1986.  She stated she last had a 
colonoscopy two years before, which was negative.  She 
noted that she did alright most of the time, but in 
periods of emotional stress she developed abdominal 
pain and diarrhea occurring four or five times a day 
and lasting about one week.  During these periods her 
stools had a small amount of mucus.  During three or 
four such episodes per year, she had to leave work.  
The examiner's diagnosis was Crohn's disease.  

? A November 1990 service examination report, received 
into the record in November 1997, noted that the 
appellant stated she had a history of bowel resections 
in 1969 and 1986 and did not received any treatment.  
The examiner found her to be clinically asymptomatic 
with a midline abdominal scar.  The diagnosis was 
Crohn's disease.  It was reported that she had annual 
colonoscopies, the last in May 1990.   

? A September 1991 VA clinical record, received in 
November 1997, indicated that the appellant complained 
of cramps and diarrhea and noted her history of Crohn's 
disease.  The examiner prescribed medication.  

? A June 1992 service clinical record, received in 
November 1997, reported that the appellant felt bad two 
hours before and had not moved her bowels the previous 
six days.  The examiner noted the appellant's 
discomfort and the presence of bowel sounds present in 
all four quadrants.  The assessment was constipation.  

? The transcript of the October 2000 hearing reflected 
the appellant's testimony that she had experienced a 
lot of nausea, vomiting, and diarrhea, and some 
constipation prior to her 1986 surgery, and that she 
did not experience any type of difficulty after the 
surgery.  She stated she did not have problems with 
Crohn's disease before entering active duty in 1991.  
Then, in about May 1991, she went to sick bay after she 
experienced stress and had cramping and stools with 
mucus.  She reported she was not prescribed any 
medications, but had evaluations through her private 
insurance carrier about once per year.  Additionally, 
she ate a high-fiber diet, avoided stress, and 
administered herself B-12 shots.  She recalled taking 
off about nine to ten days per year from her nursing 
position due to her Crohn's disease.  She reported no 
exacerbations between her 1986 surgery and 1991.  

In February 1994, the RO based its denial of the claim on the 
lack of aggravation of the Crohn's disease during service 
beyond the natural progress of the disease.  The additional 
evidence of record must address this reasoning.  Here, the 
record includes receipt of a November 1990 service 
examination report, prepared immediately prior to her 
service, which was not before the RO when it rendered the 
February 1994 rating decision.  Moreover, the appellant 
testified at the October 2000 hearing that she was 
asymptomatic from 1986 to 1991, but had increased 
symptomatology beginning in 1991 during service.  This 
evidence, providing a more complete picture of the claimed 
disorder, thereby warranting the reopening of the claim. 

As to the merits of the claim, the November 1990 service 
examination, immediately prior to the appellant's entry into 
service, showed a history of Crohn's disease.  Thus, the 
presumption of soundness does not attach.  See 38 C.F.R. 
§ 3.304(b) (veteran in sound condition when examined, 
accepted and enrolled for service, except as to conditions 
noted at entrance; only conditions recorded in examination 
reports are considered as noted).  If the service medical 
records show this pre-existing disease increased in severity 
during service, then it is presumed to have been aggravated 
by service, unless there is a specific finding that the 
increase was due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear and 
unmistakable evidence (obvious or manifest) is required to 
rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  See also 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (service connection may 
be granted for disability resulting from disease incurred in 
or aggravated by service).  

The April and May 1991 service clinical records documented 
additional treatment for Crohn's disease.  More 
significantly, the June 1991 service clinical record revealed 
aggravation of this pre-existing disease due to work-related 
stress and there is no indication that the additional 
symptomatology was due to the natural progress of the 
disease.  While the examiner described the aggravation as 
temporary, post-service evidence attests to continuing 
symptomatology of Crohn's disease.  VA employee health 
records beginning in 1991 noted the history of Crohn's 
disease and the service clinical records associated with her 
duties in the Army Reserve indicated she had continuing 
periodic treatment for Crohn's disease.  The appellant 
testified at her October 2000 hearing of these continuing 
exacerbations, which must be given probative weight based on 
her qualifications by employment as a nurse.  While she also 
that there were some documents outstanding that might shed 
light on the aggravation of her disease, the Board is 
persuaded that the evidence supports the claim of service 
connection for Crohn's disease.  


ORDER

New and material evidence not having been submitted, the 
claim for service connection for left ear hearing loss 
disability is not reopened.  

New and material evidence having been submitted, the claim 
for service connection for right knee disorder is reopened.  

Service connection for Crohn's disease is granted.  


REMAND

With respect to the reopened claim of service connection for 
a right knee disorder, VA has a duty to assist the appellant 
in the development of facts pertinent to the claim.  This 
obligation includes obtaining a medical opinion when such an 
opinion is "necessary" to make a decision on the claim, 
meaning that the record does not contain sufficient evidence 
for VA to make a decision.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ____ 
(2000) (to be codified as amended at 38 U.S.C.A. § 5103A(d)).  
Because the evidence currently of record does not adequately 
address the nature of the claimed right knee disorder, the 
case is REMANDED for the following development:

1.  After securing any necessary 
releases, the RO should attempt to obtain 
complete clinical records of treatment 
and physical therapy received by the 
appellant at Kimbrough Army Community 
Hospital at Fort Meade, Maryland in 1991.  
All documents obtained should then be 
associated with the claims file.  

2.  The RO should attempt to obtain 
complete clinical records of treatment 
received by the appellant at the 
VA Medical Center in Washington, D.C., 
since July 1991.  All documents obtained 
should then be associated with the claims 
file.  

3.  The RO should schedule the appellant 
for a VA orthopedic examination to 
determine the nature and etiology of the 
claimed right knee disorder.  The claims 
file and a copy of this REMAND must be 
made available to the physician for 
review in conjunction with the 
examination.  An accurate history 
concerning the claimed disability should 
be ascertained by a review of all 
pertinent medical records and an 
interview of the appellant.  All 
necessary tests and studies, including x-
ray studies, should be accomplished.  In 
light of the review and the examination 
findings, the physician should be asked 
to specify the current nature of the 
claimed right knee disorder and opine 
whether it is at least as likely as not 
that any current right knee disorder is 
related to the in-service symptomatology 
noted in the record.  A report of the 
examination must be associated with the 
claims file.  

4.  After the action herein directed is 
completed, the RO should review the 
record to ensure it is in compliance with 
the Veterans Claims Assistance Act of 
2000.  If further development is 
required, the RO should take appropriate 
action to ensure its completion.  

5.  When the aforementioned development 
has been completed, the RO should review 
the record to ensure it is in compliance 
with this REMAND.  If not, the RO should 
undertake remedial action before 
returning the claim to the Board.  See 
Stegall v. West, 11 Vet. App. 268, 270-71 
(1998).  

The RO should then review the record and adjudicate the 
claims of service connection for a right knee disorder.  If 
any benefit sought on appeal, for which a notice of 
disagreement has been filed, remains denied, the appellant 
and her representative should be furnished a supplemental 
statement of the case and given the opportunity to respond 
thereto.  Thereafter, the case should be returned to the 
Board.  

The appellant has the right to submit additional evidence and 
argument on the matters herein remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Jeffrey J. Schueler
	Acting Member, Board of Veterans' Appeals

 



